Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Status of Claims
Claims 1-5, 11, 25, 29, 31, 33, 35-39, 44, and 46-49 are pending as of the response and amendments filed on 1/18/22. Claims 6-10, 12-24, 26-28, 30, 32, 34, 40-43, 45, and 50-52 have been canceled. Claims 1-5, 11, 25, 29, and 31 are withdrawn from examination as being directed to a non-elected invention. Claims 33, 35-39, 44, and 46-49 are currently under examination. 
The 103 rejection over Bumpus in view of Hsu, and further in view of Gizurarson, and Tate is withdrawn in consideration of the amendments.
The 103 rejection over Nagashima in view of Bumpus, Hsu, and further in view of Gizurarson, and Tate is withdrawn in consideration of the amendments and Applicants’ remarks.

Claims 33, 37-38, 44, and 47-49 are allowed. Claim 39 is objected to. Claims 35-36 and 46 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 35 and 36 depend from claim 34, but claim 34 has been canceled. There is insufficient antecedent basis for the limitations of claims 35-36. Claim 46 depends from claim 45, but claim 45 has been canceled. There is insufficient antecedent basis for the limitation of claim 46. 
For the sake of providing compact prosecution, claims 35-36 and 46 were examined as depending from independent claim 33. 
Claim Objection
Claim 39 is objected to because of the following informalities:  the claim recites “The pharmaceutical composition of any one of claims 37, wherein…”.  The initial portion of the claim recites as if the claim can depend alternatively on one or more claims, but is only recited as dependent on claim 37. Appropriate correction is required.

Information Disclosure Statement
The IDS filed on 1/18/22 has been considered. 

Conclusion
Claims 33, 37-38, 44, and 47-49 are allowed. Claim 39 is objected to. Claims 35-36 and 46 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627